This petition for assessment of damages was tried to a jury in the Superior Court pursuant to G. L. c. 79, § 14. Following a verdict for the petitioner, the respondent’s motion for a new trial was allowed, subject to a remittitur, for the reason that the award of damages was excessive. Through her bill of exceptions the petitioner seeks to have us pass upon that action of the trial judge. To pursue that course in our view would be inexpedient and, in our discretion, we decline to follow it. The allowance of the motion for a new trial was interlocutory and the case will not be ripe for final judgment or appellate review until the completion of the second trial which has not yet taken place. Farris v. Saint Paul’s Baptist Church, 216 Mass. *843570, 571 (1914). Barnett v. Loud, 243 Mass. 510, 513 (1923). Anti v. Boston Elev. Ry. 247 Mass. 1, 3 (1923). Donovan v. Donovan, 294 Mass. 94, 96 (1936).
George F. Mahoney (Robert B. Sheiber with him) for the petitioner.
J. Owen Todd for the respondent.

Exceptions dismissed.